Citation Nr: 0619272	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  04-37 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for a low back 
disability, currently rated as 40 percent disabling.

2.  Entitlement to service connection for a stomach 
disability, claimed as secondary to the low back disability.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel



INTRODUCTION

The veteran served on active duty from February 1984 to 
January 1987.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from February 2004 and January 2005 rating 
decisions of the Jackson, Mississippi, Department of Veterans 
Affairs (VA) Regional Office (RO).

In a statement dated May 11, 2006, the veteran's 
representative raised the issue of entitlement to service 
connection for depression or other psychiatric disability, 
secondary to the veteran's low back disability.  This issue 
is referred to the RO for appropriate development and 
adjudication.

The issue of entitlement to service connection for a stomach 
disability, claimed as secondary to the low back disability 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The veteran's low back disability is manifested by pain, 
muscle spasm, some limitation of activities, and limitation 
of motion as follows: flexion to 85 degrees, extension to 20 
degrees, and left lateral flexion to 22 degrees, right 
lateral flexion to 20 degrees, left lateral rotation to 40 
degrees, and right lateral rotation to 36 degrees.  There is 
no diagnosis of neurological symptoms or radiculopathy.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 40 
percent for a low back disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a DC 5237, 5243 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duties to notify 
and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (b) (2005); Quartuccio v. Principi. 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the appellant VCAA notice letters in 
December 2003 and April 2005 that told him what was necessary 
for his claim to be granted.  With regard to elements (2) and 
(3), the Board notes that the RO's letter letters notified 
the appellant of his and VA's respective responsibilities for 
obtaining information and evidence under the VCAA.  More 
specifically, the letters explained that VA would help him 
get such things as medical records, or records from other 
Federal agencies, but that he was responsible for providing 
any necessary releases and enough information about the 
records so that VA could request them from the person or 
agency that had them.  

Finally, with respect to element (4), the Board notes that 
the RO's April 2005 letter asked the appellant to inform VA 
of any evidence that he thinks will support his claim.  The 
Board finds that the requirements of the fourth notice 
element have been met.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board believes that at 
its core, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done irrespective of whether it has been done by way 
of a single notice letter, or via more than one 
communication, the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, 
38 C.F.R. § 20.1102 (2005)

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO 
obtained service medical records, VA treatment records, and 
provided the veteran with two VA examinations.  The veteran 
has not indicated that there is additional evidence available 
that is obtainable.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has met the 
requirements of the VCAA, and there would be no benefit in 
developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

II.  Entitlement to increased evaluation

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2005).

In addition, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59.  See also 
DeLuca v. Brown, 8 Vet.App. 202, at 204-206, 208 (1995).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(2005).  The provisions of 38 C.F.R. §§ 4.45, 4.59 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable.  
38 C.F.R. § 4.59 (2005).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2004); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005). 

The veteran filed a claim seeking an increased rating for his 
low back disability in October 2003.

VA treatment records show the veteran has complained of low 
back pain, muscle spasm, and occasional pain in his legs.  
The treatment notes indicate that the veteran is still in 
good health and that the veteran is an avid weightlifter and 
the back pain has not interfered with the veteran's 
weightlifting.

The veteran underwent a VA examination in December 2003.  The 
veteran complained of back pain and muscle spasm.  He stated 
that he does do activities around the house as long as he 
restricts his back motion.  The veteran noted that he had not 
been hospitalized or placed on bed rest by a physician, 
although he did voluntarily take to his bed for a week and 
then to a chair for a week within the previous year.  The 
veteran reported taking muscle relaxants and anti-
inflammatory agents during acute flare-ups of his back which 
did manage the pain and helped relieve the muscle spasm.  On 
examination the veteran was able to climb onto the table with 
some assistance of both arms.  He had obvious pain on 
manipulation of the back.  Reflexes were 2+ in the left knee 
and 1+ in the right knee.  Straight leg raising was negative.  
The veteran was able to stand on his toes and heels and squat 
with some hesitation.  The range of motion of the back was 
extension to 20 degrees, flexion to 70 degrees,  lateral 
flexion to 20 degrees bilaterally, and rotation to 15 degrees 
bilaterally.  The combined range of motion was 170 degrees.  
Repetitive motion did not affect the range of motion.  X-ray 
of the lumbar spine showed degenerative disc disease of the 
spine.  With respect to functional limitations, the examiner 
noted that during flare-ups the veteran would likely be 
essentially unable to perform most activities of daily 
living.  There was no indication of a diagnosis of 
radiculopathy.

The veteran was provided a second VA examination in April 
2005.  The veteran's chief complaint was low back pain.  He 
complained of intermittent low back pain with a radiated pain 
into the posterior aspect of the left thigh.  He stated that 
no physician has ordered bed rest for his low back 
disability.  The pain was moderate, dull and achy at most 
times and responded to medication, occasionally the pain 
would flare-up in intensity perhaps five or six times a year.  
The veteran denied malaise, dizziness, visual disturbance, 
numbness, or weakness.  There was no indication of bladder or 
bowel complaint.  The veteran walked with a normal gait and 
did not use any assistive devices.  The functional status of 
the veteran was that he was independent in all basic self 
care including eating, grooming, bathing, toileting, and 
dressing.  The veteran was employed as a truck driver for 
FedEx.  On examination the veteran walked with a normal gait 
and stood erect without scoliosis or pelvic obliquity.  There 
was no tenderness.  Forward flexion of the back was to 85 
degrees, extension to 20 degrees, left lateral bending to 22 
degrees, right lateral bending to 20 degrees, left lateral 
rotation to 40 degrees, and right lateral rotation was to 36 
degrees. The combined range of motion of the spine was 223 
degrees.  There were no changes in the ranges of motion after 
repeated use.  There was no indication of motor weakness or 
sensory loss of either lower extremity.  Deep tendon reflexes 
were 2+ on both knees and both ankles.  Straight leg raising 
was negative on both sides.  With respect to functional 
limitation, the examiner stated it was difficult to determine 
but there was no objective evidence of weakness, 
incoordination, fatigue, or lack of endurance.  The diagnosis 
was degenerative disc disease L5-S1 and degenerative joint 
disease of the lumbar spine.  There was no diagnosis of 
radiculopathy.

Under 38 C.F.R. § 4.71a, DC 5237 (lumbosacral strain), DC 
5242 (degenerative arthritis of the spine) (see also DC 
5003), and DC 5243 (intervertebral disc syndrome) are all 
rated under the "General Rating Formula for Diseases and 
Injuries of the Spine."  The General Rating Formula provides 
that a 40 percent rating is the highest available based on 
limitation of motion of the lumbar spine, unless there is 
ankylosis.  38 C.F.R. § 4.71a, DC 5237, 5242, 5243 (2005).  
In addition, the regulation provides that intervertebral disc 
syndrome may be rated under either the General Rating Formula 
or the "Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes", whichever results in a 
higher rating.  The Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes provides that a 40 
percent rating is warranted if there are incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months.  A higher 
rating, of 60 percent, is not warranted unless there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  The regulation also 
provides that the disc syndrome may be evaluated on the basis 
of separate evaluations of chronic orthopedic and 
neurological symptoms.  

In this case, there is no evidence to show that the criteria 
for a rating in excess of 40 percent have been met.  The 
December 2003 VA examination revealed that the veteran had 
forward flexion to 70 degrees and a combined range of motion 
of 170 degrees, the April 2005 VA examination showed flexion 
to 85 degrees and a combined range of motion of 223 degrees.  
There is no evidence of ankylosis of the spine.  Finally, 
with regard to DC 5243, the evidence is insufficient to show 
that the veteran has intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  There is no medical 
evidence of incapacitating episodes, only the veteran's 
statements.  There is no evidence he has sought treatment for 
any incapacating episodes, and no evidence that bed rest has 
been ordered.  Accordingly, a rating in excess of 40 percent 
is not warranted under the General Rating Formula, or the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  38 C.F.R. § 4.71a, DC's 5237, 5242, 
5243 (2005).  With respect to neurological symptoms, the 
Board notes that the VA examinations have not found any 
evidence of any neurological impairment other than a slightly 
decreased knee reflex on one examination.  The veteran has 
not been diagnosed with radiculopathy.  The veteran's sensory 
perception was intact, and there was no muscle atrophy, 
weakness, or radiculopathy.

With respect to the possibility of entitlement to an 
increased evaluation under 38 C.F.R. §§ 4.40, 4.45 and 4.59, 
the Board has also considered whether an increased evaluation 
could be assigned on the basis of functional loss due to the 
veteran's subjective complaints of pain.  See DeLuca v. 
Brown, 8 Vet. App. 202, 204-205 (1995); VAOPGCPREC 36-97, 63 
Fed. Reg. 31,262 (1998).  The Board finds that a disability 
rating in excess of 40 percent is not warranted.  n 
particular, the Board notes the lack of evidence of such 
findings as loss of strength, loss of coordination, or muscle 
atrophy.  The veteran walks normally and has only moderate 
functional limitation such as difficulty lifting or bending.  
The veteran is able to attend to his daily needs and live 
independently.  In summary, when the ranges of motion in the 
back are considered together with the evidence showing 
functional loss, to include the findings pertaining to 
neurological deficits, muscle strength, the Board finds that 
there is insufficient evidence of objective pain on motion, 
or any other functional loss, to warrant a rating in excess 
of 40 percent when compared to the rating criteria.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, DC's 5292, 5293; 
DeLuca, supra.  

Based on the foregoing, the Board finds that the evidence is 
against a finding of a disability rating in excess of the 
current 40 percent under the rating criteria.  In reaching 
this decision the Board considered the doctrine of reasonable 
doubt; however, the preponderance of the evidence as 
discussed above weighs in favor of a denial of the claim and 
,thus, there is no reasonable doubt to be resolved in the 
veteran's favor.

The RO has not expressly considered referral of the case to 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2005).  
This regulation provides that to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  

Such an award must be based on a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  The 
Court has held that the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  However, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) (2004) 
only where circumstances are presented which the Director, 
Compensation and Pension Service, might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the evidence does not suggest the appellant's 
low back disability has caused marked employment interference 
or requires frequent medical treatment.  There is no evidence 
of hospitalization or significant ongoing treatment for his 
disability other than his continued use of pain medication.  
There is no indication he has lost any employment or been 
unable to work because of his back disability alone.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further consideration of an extraschedular 
evaluation.  


ORDER

Entitlement to an increased evaluation for a low back 
disability, currently rated as 40 percent disabling, is 
denied.


 
REMAND

VA has not sent VCAA notice to the veteran with respect to 
his claim for service connection for a stomach disability 
secondary to his low back disability.  VA has a duty to 
notify the appellant of any information and evidence needed 
to substantiate and complete a claim.  38 U.S.C.A. §§ 5102 
and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2005).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C.A. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  
Specifically, the RO should inform the veteran of what is 
necessary for his claim to be granted, as well as ensure that 
all other appropriate actions under the VCAA have been taken.  
The RO should specifically inform the veteran what actions it 
will take, what actions the veteran needs to take and should 
also inform him that he should submit all available evidence.

In a rating decision dated in January 2005 the RO denied 
entitlement to a stomach disability to include as secondary 
to any service connected disability.  A statement dated 
December 29, 2005 constitutes a Notice of Disagreement with 
respect to that issue.  However, the RO has not issued an SOC 
as to the issue of entitlement to service connection for a 
stomach disability claimed as secondary to a low back 
disability, and an appeal has not been perfected as to this 
issue.  The United States Court of Appeals for Veterans 
Claims (the Court) has held that where a Notice of 
Disagreement has been filed with regard to an issue, and an 
SOC has not been issued, the appropriate Board action is to 
remand the issue to the RO for the issuance of an SOC.  
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington DC for the following 
action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations with respect to the veteran's 
claim for service connection for a 
stomach disability, secondary to a low 
back disability have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent.  This 
should specifically include notification 
to the veteran telling him what is 
necessary for his claim to be granted, 
what evidence he must obtain and what 
evidence the RO will obtain, as well as 
informing him of the need to submit all 
available evidence.

2.  The RO should issue an SOC with 
respect to the issue of entitlement to 
service connection for a stomach 
disability, claimed as secondary to a low 
back disability.  If any benefit sought on 
appeal remains denied, the veteran should 
be informed of the steps necessary to 
perfect an appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


